DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
IDS(es) submitted on 10/9/2020 and 12/11/2020 has/have been considered.

Oath/Declaration
ADS submitted on 5/19/2020 has been accepted.

Drawings
The drawing(s) submitted on 5/19/2020 have been accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Talebi Fard et al. (US 2019/0394833; hereinafter Talebi Fard).

Regarding claims 1 and 9, Talebi Fard discloses a request processing method, comprising: 
determining, by an access and mobility management function (AMF), a first control plane function entity for a terminal device ([0370]-[0373]: determining the UE is in IDLE state) ;
receiving, by the AMF, a first request to invoke a service from the first control plane function entity if the terminal device is in an idle state ([0373]: SMF messaging AMF download data session for UE; [0376]); and 
rejecting, by the AMF, the first request when a first request priority of the first request is less than or equal to another request priority of another request processed by the AMF ([0376]: the AMF receives another request with a lower priority, the AMF may reject the message).  

Regarding claims 2 and 10, Talebi Fard discloses the method according to claim 1, wherein the first request priority and the another request priority comprise allocation retention priority (ARP), and the first request comprises a first ARP ([0375]: ARP priority level).  

Regarding claims 3 and 11, Talebi Fard discloses the method according to claim 1, wherein the method further comprising: 
([0375]-[0376]: receiving new AMF message with different priority).  

Regarding claims 4, and 12 Talebi Fard discloses the method according to claim 1, wherein the rejecting, by the AMF, the first request comprises: 
sending, by the AMF, a reject message to the first control plane function entity ([0376]: sending reject message).  

Regarding claims 5, and 13 Talebi Fard  discloses the method according to claim 4, wherein the reject message comprises at least one of information about a first time period, or information about the ARP value of the request processed by the AMF, the information about the first time period indicating that the first control plane function entity shall not send a request within the first time period ([0388]: when rejected sending a cause and reason indication).  

Regarding claims 6, and 14, Talebi Fard discloses the method according to claim 1, wherein when the first request priority is less than or equal to the another request priority, rejecting, by the AMF, the first request based on a local policy ([0376]: based on local policy).  


receiving, by the first control plane function entity, a data notification ([0370], [0373]: sending request to AMF);  
generating, by the first control plane function entity, the first request based on the data notification and based on a historical reachability service invocation limitation condition stored in the first control plane function entity ([0144]-[0145]: UE reachability information state; [0254]); and 
sending, by the first control plane function entity, the first request to the AMF ([0370], [0373]: sending request to AMF).  

Regarding claims 8, and 16, Talebi Fard discloses the method according to claim 7, wherein the generating, by the first control plane function entity, the first request based on the data notification and based on the historical reachability service invocation limitation condition stored in the first control plane function entity, comprises: 
generating the first request if a data notification priority associated with the data notification is higher than a previous data notification priority associated with a previous data notification message ([0375]: re-invoke request if message is higher priority).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK HUYNH/Primary Examiner, Art Unit 2644